Title: To George Washington from Major General Philip Schuyler, 9–10 March 1776
From: Schuyler, Philip
To: Washington, George



My dear General
Albany March 9th[-10] 1776.

I am honored with your Letters of the 25th & 27th Ultimo which were delivered me on the 7th by Mr Bennet.
I feel in the most sensible Manner the disagreeable Situation you are in, for Want of Arms: it adds to the pain, this Information gives me, that we are here in a similar Situation, and unable to assist you—The New Jersey—pennsylvania, Connecticut and Massachusetts Troops arrive here more or less without Arms, or what may be deemed next to none—I have people in every Quarter picking up the few that are to be had, at a most immoderate price, and after all I shall not be able to procure above half a Sufficiency for Colonel Van Schaick’s Regiment, which is raising to go into Canada; none are to be had at New

York; and how to Arm the four Regiments raising in this Colony no Mortal knows—Of a thousand Stand the New York Convention contracted for, six only have been delivered, and they do not expect more than thirty of the whole—I have sent to Schenectady to Mr Duncan, but I much Doubt if he has any.
Twelve heavy Cannon are on their Way from New York, and are got as far as poughkeepsie, where they wait the opening of the River—But what will General Lee do with them in Canada, without either powder or Ball for them, and I shall be in a similar Situation at New York, to which I am ordered by Congress, with the additional Mortification of having Men without Arms.
I wish to be at New York as soon as possible, if it was only on Account of receiving better medical Assistance; but what is to become of the Army in Canada, if I leave this before every Thing is put into such a Train, as that it may be properly supplied? They are now so short of provisions (Altho’ if common Care had been taken, there would have been a Sufficiency to June) that I have been obliged to send between 3 & 400 Barrels of pork, in Sleds, at the vast Expence of 7½ Dollars per Barrel.
Two Companies of Colonel Burrel’s Regiment are only arrived here: one of them is gone on, and about half the pennsylvania & Jersey Troops; All greatly deficient of their full Complements—The Troops that served last Campaign in Canada are chiefly coming away, so that we shall not by any Means have that respectable Army, which was intended by Congress.
Inclose your Excellency a Return of the Troops, which were with General Arnold on the 22d Ultimo: This is the first Return I have ever received from that Quarter.
March 10th—My Messenger is returned from Schenectady, but no Arms are to be had there.
The Ice still continues in Hudson’s River, but is not passable with Horses and Carriages. By the Time it will be navigable, and the Waters which are out subsided, the Ice in the Lakes will be too weak to venture Troops on, hence I fear that no more Men can get into Canada until the Beginning of April.
I have this Moment received a Letter from General Wooster of the 1st Instant, he says not a Word relative to Quebec—Complains of Want of Specie, and indeed not without Reason, as he is greatly distressed, the Canadians absolutely refusing to take our paper Money, and I have with much Difficulty been able to

procure only about £2100 here, on my own Security, which I sent him on the 28th Ultimo but five Times that Sum, and more was already due for the Necessary Contingencies of the Army.
Inclose you Copies of some papers; which will shew how Colonel Allen was used.
The Difficulty of procuring Specie is such, that I fear the most fatal Consequences from the Want of it, in Canada; this induces me to venture a Question—Would it be improper to ask General Howe for the Subsistance of the prisoners in our possession? If he should consent that they might draw on his Military Chest for it, the Bills might all go in Favor of an Agent of Congress, and hence, we should have a very considerable Supply.
We have many Difficulties my dear General to encounter but I have the strongest presentement that we shall struggle thro’, and rise superior to our Enemies. May God bless & protect you. I am most sincerely and respectfully Your Excellency’s most humble Servant.

Ph: Schuyler


Since writing the above, I am honored with your’s of the 1st Ultimo by Lewis the Caghnawaga Indian, together with a Letter from Colo: Wade, advising me that some part of his Regiment had marched on the 24th Feby and desiring that provisions might be sent to Onion River. I am extreamly apprehensive that I shall not be able to procure Sleds to go there, I shall however immediately send an Express to Tyconderoga, and if Horses cannot be procured I will order the Soldiers that are there to draw it by Hand. Yours &c. &c. &c.


Ph: Schuyler
